                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                           Judge Christine M. Arguello


Civil Action No. 17-cv-01595-CMA-NRN

PINON SUN CONDOMINIUM ASSOCIATION, INC., a Colorado non-profit corporation,

      Plaintiff and Counter Defendant,

v.

ATAIN SPECIALTY INSURANCE COMPANY, a foreign corporation,
INDIAN HARBOR INSURANCE COMPANY, a foreign corporation, and
GREAT LAKES INSURANCE, SE, f/k/a Great Lakes Reinsurance UK, Plc, a foreign
corporation,

      Defendants.


GREAT LAKES INSURANCE, SE, f/k/a Great Lakes Reinsurance UK, Plc, a foreign
corporation,

      Defendant and Third-Party Plaintiff,

v.

PINON SUN CONDOMINIUM ASSOCIATION, INC., a Colorado non-profit corporation.
CLAIM SOLUTIONS LLC, a Colorado limited liability company,
SCOTT BENGLEN,
SHALZ CONSTRUCTION LLC, a Colorado limited liability company, and
BRADLEY SHALZ,

      Third Party Defendants.



ORDER AFFIRMING AND ADOPTING THE JANUARY 9, 2019 RECOMMENDATION
  OF UNITED STATES MAGISTRATE JUDGE AND DENYING JOINT MOTION TO
     AMEND ANSWER TO ADD COUNTERCLAIMS AGAINST DEFENDANTS
______________________________________________________________________
       This matter is before the Court upon the January 9, 2019 Recommendation by

United States Magistrate Judge N. Reid Neureiter that the Court deny Plaintiff Pinon

Sun Condominium Association, Inc. (“Plaintiff Pinon Sun”) and Third-Party Defendants

Claim Solutions LLC and Scott Benglen’s (together, “Third Party Defendant Claim

Solutions”) Joint Motion to Amend their Answer to Add Counterclaims Against

Defendants (Doc. # 190). (Doc. # 237.) Plaintiff Pinon Sun and Third-Party Defendant

Claim Solutions (for purposes of this Order, “Movants”) filed a joint Objection to the

Recommendation (Doc. # 238), which, for the reasons described herein, the Court

overrules. The Court affirms and adopts Magistrate Judge Neureiter’s

Recommendation and denies Movants’ Joint Motion to Amend Answer to Add

Counterclaims Against Defendants.

                                     I.     BACKGROUND

       Magistrate Judge Neureiter’s Recommendation (Doc. # 237) and this Court’s

previous Order Denying Plaintiff’s and Certain Third-Party Defendants’ Motion for

Bifurcation and Stay (Doc. # 189) thoroughly recite the factual and procedural

background of this convoluted dispute and are incorporated herein by reference. See

28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, this Order will reiterate

only what is necessary to address Movants’ Objection.

       Plaintiff Pinon Sun is the homeowners’ association for a multi-family

condominium property in Colorado Springs, Colorado, and is organized as a non-profit

Colorado corporation. (Doc. # 43 at 2–3.) It sought and obtained an insurance policy

(the “Policy”) from Defendant Great Lakes Insurance, SE (“Defendant Great Lakes”) on


                                             2
its property for the period of August 15, 2015, to August 15, 2016. See (Doc. # 71-3).

Defendant Great Lakes was the primary insurer of the Policy, covering up to

$10,000,000.00 for any given incident. (Doc. # 43 at 25.) Defendant Atain Specialty

Insurance Company (“Defendant Atain”) and Defendant Indian Harbor Insurance

Company (“Defendant Indian Harbor”) were the excess carriers under the Policy. (Id.);

see also (Doc. # 49 at 2.)

       Plaintiff Pinon Sun filed a claim under the Policy after its properties allegedly

sustained hail and wind damage on July 28, 2016. (Doc. # 43 at 4.) Plaintiff Pinon Sun

retained Third-Party Defendant Claim Solutions LLC as its public adjuster during the

claims process (Doc. # 49 at 8); Third Party Defendant Scott Benglen is the managing

partner of Claim Solutions LLC (Doc. # 43 at 2). Plaintiff Pinon Sun and Third-Party

Defendant Claim Solutions engaged in a year-long dispute with Defendant Great Lakes

over the value of Plaintiff Pinon Sun’s alleged damage and the cost of allegedly

necessary repairs. See, e.g., (id. at 4–25.) At some point over the course of that year,

Plaintiff Pinon Sun and Third-Party Defendant Claim Solutions hired Third-Party

Defendant Shalz Construction LLC, managed by Third-Party Defendant Bradley Shalz

(together, “Third-Party Defendant Shalz”), to repair the roofs of Plaintiff Pinon Sun’s

properties. See (id. at 15; Doc. # 49 at 15.) The estimates for and invoices from Third-

Party Defendant Shalz’s work were central to Defendant Great Lake’s claim

investigation and dispute with Plaintiff Pinon Sun and Third-Party Defendant Claim

Solutions. See (Doc. # 43 at 4–25.)




                                              3
       Plaintiff Pinon Sun initiated this action on June 30, 2017 (Doc. # 1), and filed the

operative Complaint against Defendant Great Lakes, Defendant Atain, and Defendant

Indian Harbor on September 25, 2017 (Doc. # 43). Plaintiff Pinon Sun asserts the

following claims:

   1. Breach of contract, against Defendant Great Lakes;

   2. Breach of contract, against Defendant Atain;

   3. Breach of contract, against Defendant Indian Harbor;

   4. Violation of Colo. Rev. Stat. §§ 10-3-1115, -1116, for unreasonable delay or
      denial of payment of a claim for benefits, against Defendant Great Lakes;

   5. Breach of the covenant of good faith and fair dealing, against Defendant Great
      Lakes; and

   6. Violation of the Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-101, et
      seq., against Defendant Great Lakes;

(Id. at 25–34; Doc. # 234 at 2.)

       Defendant Great Lakes answered the Complaint on October 17, 2017, and

therein asserted counterclaims and third-party claims against Plaintiff Pinon Sun, Third-

Party Defendant Claim Solutions, and Third-Party Defendant Shalz:

   1. Breach of contract, against Plaintiff Pinon Sun;

   2. Fraud and misrepresentation; against Plaintiff Pinon Sun, Third-Party Defendant
      Claim Solutions, and Third-Party Defendant Shalz;

   3. Insurance fraud, against Plaintiff Pinon Sun, Third-Party Defendant Claim
      Solutions, and Third-Party Defendant Shalz;

   4. Civil conspiracy, against Plaintiff Pinon Sun, Third-Party Defendant Claim
      Solutions, and Third-Party Defendant Shalz;

   5. Civil theft, against Plaintiff Pinon Sun, Third-Party Defendant Claim Solutions,
      and Third-Party Defendant Shalz;


                                             4
   6. Violation of the Colorado Organized Crime Control Act (“COCCA”), Colo. Rev.
      Stat. § 18-17-104, et seq., against Plaintiff Pinon Sun, Third-Party Defendant
      Claim Solutions, and Third-Party Defendant Shalz;

   7. Violation of the federal Racketeer Influenced and Corrupt Organizations statute
      (“RICO”), 18 U.S.C. § 1962, against Plaintiff Pinon Sun, Third-Party Defendant
      Claim Solutions, and Third-Party Defendant Shalz; and

   8. A claim for declaratory judgment resolving the parties’ contractual issues and
      declaring that the actions of Plaintiff Pinon Sun, Third-Party Defendant Claim
      Solutions, and Third-Party Defendant Shalz “during the claim process” “constitute
      fraud, misrepresentation and concealment.”

(Doc. # 49 at 14–21.) Defendant Atain and Defendant Indian Harbor jointly answered

Plaintiff Pinon Sun’s Complaint on October 21, 2017, and asserted the same eight

counterclaims and third-party claims as Defendant Great Lakes against Plaintiff Pinon

Sun, Third-Party Defendant Claim Solutions, and Third-Party Defendant Shalz. (Doc.

# 51.)

         Plaintiff Pinon Sun, Third-Party Defendant Claim Solutions, and Third-Party

Defendant Shalz together moved to dismiss Defendants’ counterclaims and third-party

claims against them on October 31, 2017, and November 7, 2017. (Doc. ## 52, 64.)

On June 29, 2018, United States Magistrate Judge Michael J. Watanabe recommended

that Defendants’ Claims 6 and 7, the COCCA and RICO claims, be dismissed. (Doc.

# 167.) No party objected to the Magistrate Judge’s Recommendation, and this Court

affirmed and adopted the Recommendation on July 18, 2018. (Doc. # 174.)

Accordingly, Defendants’ Claims 6 and 7, their COCCA and RICO claims, were

dismissed. (Id.)

         On October 31, 2018, Movants filed the instant Joint Motion to Amend Answer to

Add Counterclaims Against Defendants. (Doc. # 190.) Movants request that the Court

                                             5
grant them leave pursuant to Federal Rule of Civil Procedure 15(a) to amend their

Answers (Doc. ## 76, 77) to add two claims against all Defendants: (1) a claim for

abuse of process, and (2) a claim of malicious prosecution. (Doc. # 190 at 2.) They

assert that Defendants filed counterclaims and third-party claims against them, including

the now-dismissed COCCA and RICO claims, “for the improper purpose of attempting

to sow discord amongst Movants and to retaliate for the filing of the instant suit.” (Id.)

Defendant Great Lakes responded in opposition to Movants’ joint request on November

21, 2018 (Doc. # 211), to which Movants replied on December 7, 2018 (Doc. # 223).

       Defendant Atain and Defendant Indian Harbor subsequently withdrew all of their

remaining counterclaims and third-party claims. See (Doc. ## 225, 228, 230, 234.) The

Court presumes that Movants no longer seek to assert claims of abuse of process and

of malicious prosecution against Defendant Atain and Defendant Indian Harbor. 1 See

(Doc. # 238).

       Magistrate Judge Neureiter heard oral argument on Movants’ Joint Motion to

Amend Answer to Add Counterclaims Against Defendants on December 14, 2018. See

(Doc. # 227.) Pursuant to the Magistrate Judge’s order, see (id. at 2), Movants and

Defendant Great Lake filed supplemental briefing on December 21, 2018. (Doc.

## 231, 232.)



1
  Though the Joint Motion to Amend Answer to Add Counterclaims Against Defendants explicitly
seeks to assert two counterclaims against all Defendants, it was filed before Defendant Atain
and Defendant Indian Harbor withdrew their counterclaims and third-party claims against
Movants. See (Doc. ## 190, 230.) Since Defendants Atain and Indian Harbor withdrew those
claims, Movants no longer mention Defendants Atain and Indian Harbor in their filings about
their request to add claims of abuse of process and malicious prosecution. Movants focus
solely on Defendant Great Lakes in their Objection to the Recommendation. See (Doc. # 238.)

                                              6
       Magistrate Judge Neureiter issued the Recommendation on Movants’ Joint

Motion to Amend Answer to Add Counterclaims Against Defendants on January 9,

2019. (Doc. # 237.) As the Court details below, he recommended that the Court deny

Movants leave to amend their Answers to assert claims of abuse of process and

malicious prosecution against Defendant Great Lakes because he concluded that such

amendments would be futile. See (id. at 22.)

       Movants filed an Objection to the Recommendation on January 21, 2019. (Doc.

# 238.) Defendant Great Lakes filed a Response to the Objection, in support of the

Recommendation, shortly thereafter. (Doc. # 247.)

                            II.   RELEVANT LEGAL STANDARDS

A.     REVIEW OF A RECOMMENDATION

       When a magistrate judge issues a recommendation on a dispositive matter,

Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

novo any part of the magistrate judge’s [recommended] disposition that has been

properly objected to.” See also 28 U.S.C. § 636(b)(1)(C). An objection is properly

made if it is both timely and specific. United States v. One Parcel of Real Property

Known As 2121 East 30th Street, 73 F.3d 1057, 1059 (10th Cir. 1996). In conducting its

review, “[t]he district judge may accept, reject, or modify the recommended disposition;

receive further evidence; or return the matter to the magistrate judge with instructions.”

Fed. R. Civ. P. 72(b)(3).

       However, when the recommendation concerns a non-dispositive motion, the

Court must review the recommendation under a “clearly erroneous or contrary to law”


                                             7
standard of review under Rule 72(a). See also 28 U.S.C. § 636(b)(1)(A); First Union

Mortg. Corp. v. Smith, 229 F.3d 992, 995 (10th Cir. 2000) (quoting Ocelot Oil Corp. v.

Sparrow Indus., 847 F.2d 1458, 1461–62 (10th Cir. 1988)).

       As noted above, Magistrate Judge Neureiter issued a Recommendation that

Movants’ Joint Motion to Amend Answer to Add Counterclaims Against Defendants,

which suggests that de novo review is required. (Doc. # 237.) Defendant Great Lakes

implies that this is not the proper standard of review, stating that a magistrate judge’s

ruling on a motion for leave to amend a pleading is “a nondispositive ruling subject to

review under clearly erroneous or contrary to law standard.” (Doc. # 247 at 2.)

       While there is some confusion over whether a motion to amend is dispositive or

nondispositive, the Court declines to resolve the matter here. See Gordanier v.

Montezuma Water Co., No. 08-cv-01849, 2010 WL 935665, *1 (D. Colo. Mar. 11, 2010)

(citing Brown v. Nagem, No. 05-cv-01408, 2006 WL 2154421, *1 (D. Colo. July 28,

2006)). Even reviewing the Recommendation de novo, the Court agrees with

Magistrate Judge Neureiter’s analysis.

B.     AMENDING A PLEADING

       Rule 15(a)(2) provides that, after a responsive pleading has been served, a party

may amend its pleading “only by leave of court or by written consent of the adverse

party.” Fed. R. Civ. P. 15(a)(2). The Rule directs a trial court to “freely give leave when

justice so requires,” a rule intended “to provide litigants the maximum opportunity for

each claim to be decided on its merits rather on procedural niceties.’” Minter v. Prime

Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Hardin v. Mintowoc-Forsythe


                                             8
Corp. , 691 F.2d 449, 456 (10th Cir. 1982)). However, if there is “any apparent or

declared reason—such as undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of the

amendment, etc.—the leave sought” need not be granted. Id. at 1204 (emphasis

added) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). “The grant or denial of an

opportunity to amend is within the discretion” of the trial court. Foman, 371 U.S. at 182.

                                       III.       ANALYSIS

      Magistrate Judge Neureiter found “that there was no undue delay, bad faith, or

dilatory motive” behind Movants’ request for leave to add claims of abuse of process

and malicious prosecution against Defendant Great Lakes. (Doc. # 237 at 4.) He

determined at the outset of his analysis that “[t]he only reason for denying amendment

would be futility” and thus proceeded to examine “whether these two discrete claims [for

abuse of process and malicious prosecution], as pled, could survive a motion to dismiss

under the Rule 12(b)(6) standard.” (Id. at 4–5.)

      Neither Movants nor Defendant Great Lakes take issue with Magistrate Judge

Neureiter’s determination that there was no undue delay, bad faith, or dilatory motive.

See generally (Doc. ## 238, 247.) They only dispute the futility of Movants’ requested

amendment. See (id.) Accordingly, the Court limits its de novo review to the futility of

Movants’ proposed amendment to add claims for abuse of process and malicious

prosecution against Defendant Great Lakes.




                                              9
       As the Court stated above, “[a] district court may refuse to allow amendment if it

would be futile.” Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007) (citing Lind

v. Aetna Health, Inc., 466 F.3d 1195, 1199 (10th Cir. 2006)). “A proposed amendment

is futile if the complaint, as amended, would be subject to dismissal,” id. (quoting Lind,

466 F.3d at 1199)—that is, “if the proposed amendment could not have withstood a

motion to dismiss or otherwise failed to state a claim,” Schepp v. Fremont Cty., Wyo.,

900 F.2d 1448, 1451 (10th Cir. 1990). Accordingly, the Court must apply the standard

for a motion to dismiss for failure to state a claim upon which relief can be granted. See

Dockery v. Unified Sch. Dist. No. 231, 406 F. Supp. 2d 1219, 1224 (D. Kan. 2006)

(applying the standard for a Rule 12(b)(6) motion to dismiss to the plaintiff’s motion to

amend).

       Rule 12(b)(6) provides that a defendant may move to dismiss a claim for “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “The

court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that the

parties might present at trial, but to assess whether the plaintiff’s complaint alone is

legally sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start,

Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation marks omitted).

       “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Hall

v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing


                                              10
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context of

a motion to dismiss, means that the plaintiff pleaded facts which allow “the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

The Iqbal evaluation requires two prongs of analysis. First, the court identifies “the

allegations in the complaint that are not entitled to the assumption of truth,” that is,

those allegations which are legal conclusions, bare assertions, or merely conclusory.

Id. at 679–81. Second, the Court considers the factual allegations “to determine if they

plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

claim for relief, such claim survives the motion to dismiss. Id. at 679.

       However, the court need not accept conclusory allegations without supporting

factual averments. S. Disposal, Inc., v. Tex. Waste, 161 F.3d 1259, 1262 (10th Cir.

1998). “[T]he tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556

U.S. at 678. “Nor does the complaint suffice if it tenders naked assertion[s] devoid of

further factual enhancement.” Id. (citation omitted). “Where a complaint pleads facts

that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

A.     ABUSE OF PROCESS CLAIM

       Under Colorado law, a valid abuse of process claim must allege three elements:

(1) an ulterior purpose for the use of a judicial proceeding; (2) willful action in the use of

that process which is not proper in the regular course of the proceedings, i.e., use of a


                                                11
legal proceeding in an improper manner; and (3) resulting damage. Active Release

Techniques, LLC v. Xtomic, LLC, 2017 COA 14, ¶ 6 (quoting Mackall v. JPMorgan

Chase Bank, N.A., 2014 COA 120, ¶ 39), reh'g denied (Mar. 9, 2016), cert. denied, No.

17SC245, 2017 WL 3016420 (Colo. July 3, 2017).

      The second element—“an improper use of the process”—is “[t]he essential

element of an abuse of process claim.” Id. (citing Sterenbuch v. Goss, 266 P.3d 428,

439 (Colo. App. 2011)); see also James H. Moore & Assoc. Realty, Inc. v. Arrowhead at

Vail, 892 P.2d 367, 373 (Colo. App. 1994). The Colorado Court of Appeals has

explained:

      Thus, although the litigant's motive may be important in determining
      whether there was an “ulterior purpose” for the use of the process, it still
      must be established that, viewed objectively, there was an improper use of
      the process. Classic examples of the requisite improper use include the
      use of process to accomplish a coercive goal which is not the intended legal
      purpose of the process.

James H. Moore & Assocs. Realty, Inc., 892 P.2d at 373 (citing Aztec Sound Corp. v.

W. States Leasing Co., 510 P.2d 897 (1973); Scozari v. Barone, 546 So.2d 750 (Fl. Ct.

App. 1989)). Expanding on this element, the Court of Appeals for the Tenth Circuit

quoted from a treatise:

      The improper purpose usually takes the form of coercion to obtain a
      collateral advantage, not properly involved in the proceeding itself, such as
      the surrender of property or the payment of money, by the use of the
      process as a threat or a club. There is, in other words, a form of extortion,
      and it is what is done in the course of negotiation, rather than the issuance
      or any formal use of the process itself, which constitutes the tort.

Hertz v. Luzenac Grp., 576 F.3d 1103, 1118 (10th Cir. 2009) (quoting W. Page Keeton

et al., Prosser and Keeton on Torts § 121, at 898 (5th ed. 1984)).


                                           12
       Upon de novo review, the Court affirms the Magistrate Judge’s conclusion that

“Movants allege no improper use of the legal process” and thus do not sufficiently allege

the second and essential element of an abuse of process claim against Defendant

Great Lakes. See (Doc. # 237 at 17.) Movants allege in their proposed abuse of

process claim that “Defendant Great Lakes’ Counterclaims” (its “COCCA, RICO, fraud,

and civil theft counterclaims”) were “brought with the improper purpose of sowing

discord amongst Plaintiff [Pinon Sun] and [T]hird-[P]arty [D]efendants, . . . allowing

Defendant Great Lakes to continue to adjust the claim, . . . [and] forcing Plaintiff [Pinon

Sun] to relinquish its lawsuit and to intimidate Plaintiff [Pinon Sun] to allow Defendant

Great Lakes to adjust the insurance claim.” (Doc. # 231-1 at 6; Doc. # 190-22 at 6.)

These allegedly improper purposes do not demonstrate that Defendant Great Lakes

had coercive goals that were different than the legal purpose of the claims it asserted

against Movants. Rather, as Magistrate Judge Neureiter stated, “[t]hese are the kinds

of consequences that are incidental and intrinsic to litigation.” (Doc. # 237 at 14.)

Because Movants fail to plead facts which show that Defendant Great Lakes asserted

its COCCA and RICO claims against them “primarily to accomplish a purpose that the

proceeding was not designed to achieve,” see Yadon v. Lowry, 136 P.2d 332, 337

(Colo. App. 2005), they fail to allege a cause of action for abuse of process. And

because Movants’ contemplated abuse of process claim against Defendant Great Lakes

cannot withstand of Rule 12(b)(6) motion to dismiss, it is futile. The Court therefore

denies Movants’ request to amend their Answers to add an abuse of process claim

against Defendant Great Lakes.


                                             13
       Movants’ Objection does not persuade the Court otherwise. See (Doc. # 238.)

Movants fault Magistrate Judge Neureiter for “cit[ing] to the answer to counterclaims

[they] filed with [their] initial motion to amend, [(Doc. # 190-1)],” as opposed to their

“amended answer to counterclaims that [they] filed with the supplemental brief on

December 21, 2018, [(Doc. # 231-1)].” (Doc. # 238 at 7.) This Court did consider

Movants’ “amended answer” (Doc. # 231-1) in its de novo review, and, as it just

explained, finds that Movants’ allegations therein are insufficient to state a claim of

abuse of process. Next, Movants cite to American Guarantee and Liability Insurance

Company v. King, 97 P.3d 161, 171 (Colo. App. 2003), arguing that the facts are

“similar” and that the Court of Appeals’ holding weighs in favor of their request for leave

to add an abuse of process claim against Defendant Great Lakes. (Doc. # 238.)

Movants previously cited this case in their Reply (Doc. # 223 at 8), and Magistrate

Judge Neureiter quoted it in his Recommendation (Doc. # 237 at 12). The Court is no

more persuaded by King than the Magistrate Judge was. King is easily distinguished

from the matter at hand.

       For these reasons, the Court concludes that granting Movants leave to amend

their Answers to assert an abuse of process claim against Defendant Great Lakes

would be futile. It affirms the Recommendation to the extent it reached the same

conclusion and rejects Movants’ Objection.

B.     MALICIOUS PROSECUTION CLAIM

       “Generally, to prevail on a claim for malicious prosecution” under Colorado

common law, “the following elements must be satisfied: (1) the defendant contributed to


                                              14
bringing a prior action against the plaintiff; (2) the prior action ended in favor of the

plaintiff; (3) no probable cause; (4) malice; and (5) damages.” Hewitt v. Rice, 154 P.3d

408, 411 (Colo. 2007) (citing Thompson v. Md. Cas. Co., 84 P.3d 496, 505 (Colo.

2004); CJI–Civ. 4th 17:1 (2007)).

       The second element, that “the prior action ended in favor of the plaintiff,” is

known as the “favorable termination” element. See id. “Colorado courts have

consistently” recognized this element, repeatedly “defining this tort [of malicious

prosecution] as requiring the favorable resolution of the prior malicious action.”

Thompson, 84 P.3d at 504 (collecting cases). The Colorado Supreme Court has

observed “that a malicious prosecution claim that arises out of a main action may not

usually be brought as a counterclaim since the main action has not yet

terminated in favor of the counterclaimant.” Westfield Dev. Co. v. Rifle Inv. Assoc., 786

P.2d 1112, 1119 n.4 (Colo. 1990) (emphasis added) (citing Donovan v. Gingerbread

House, Inc., 536 F. Supp. 627, 632 (D. Colo. 1982), rev’d on other grounds, Brock v.

Gingerbread House, Inc., 907 F.2d 115 (10th Cir. 1989)). The favorable termination

element is “important,” the Colorado Supreme Court has explained, “because the

statute of limitations begins running at the point of favorable termination, and favorable

termination is a substantive element of the plaintiff’s claim for malicious prosecution.”

Hewitt, 154 P.3d at 412 (citing Dan B. Dobbs, The Law of Torts § 436 (2000)).

       The Court concludes that Movants cannot establish the favorable termination

element of their proposed malicious prosecution claim. Movants seek to assert the

malicious prosecution claim as a counterclaim while the main action is still pending,


                                              15
despite the Colorado Supreme Court’s pronouncement that “a malicious prosecution

claim that arises out of a main action may not usually be brought as a counterclaim

since the main action has not yet terminated in favor of the counterclaimant.”

Westfield Dev. Co., 786 P.2d at 1119 n.4 (emphasis added). Movants cursorily argue

that they can satisfy the favorable termination element because Defendant Great

Lakes’s COCCA and RICO claims were dismissed. (Doc. # 190 at 12.) However, the

“main action” has not yet been terminated in their favor. Defendant Great Lakes’s

claims for fraud, civil conspiracy, civil theft, and declaratory judgment against Movants

(and Third-Party Defendant Shalz) remain, see (Doc. # 234 at 2); the Court explicitly

denied Movants’ Motions to Dismiss as to these claims (Doc. # 174 at 3).

       Though there is little, if any, authority from Colorado courts directly addressing

whether dismissal of a single claim within a larger action satisfies the favorable

termination requirement, the Court is persuaded by the opinions of various Colorado

courts that the favorable termination element is concerned with the action as a

whole—not just the termination of a single claim. In virtually every case this Court has

reviewed, the Colorado Court of Appeals or the Colorado Supreme Court spoke of the

determination of the prior “legal proceeding” or the “prior action.” See, e.g., Lounder v.

Jacobs, 205 P.2d 236, 239 (Colo. 1949) (“On the matter of termination in favor of the

plaintiff, all that is required is that there be an end to the particular proceeding

favorable to plaintiff” (emphasis added)); Walford v. Blinder, Robinson, & Co., Inc., 793

P.2d 620, 623 (Colo. App. 1990) (“a plaintiff must prove . . . that the proceeding was

resolved in favor of plaintiff” (emphasis added); Sancetta v. Apollo Stereo Music Co.,


                                             16
Inc., 616 P.2d 182, 183 (Colo. App. 1980) (“the burden is on plaintiff to prove . . . (2)

that the prior action ended in favor of plaintiff . . . .” (emphasis added)); Bill Dreiling

Motor Co. v. Herlein, 543 P.2d 1283, 1285 (Colo. App. 1975) (“In order to succeed in an

action for malicious prosecution, [the plaintiff] must allege and prove the institutional of a

legal proceeding by [the defendant] against [the plaintiff], determination of the matter

in favor of [the plaintiff]. . . .” (emphases added)).

       That the favorable termination element requires termination of the main action,

not just a single claim, is consistent with the purposes of the cause of action. These

purposes are:

       to recompense a defendant sued in a malicious and baseless legal action
       for: (1) his attorney fees; (2) his costs; (3) his psychic damage from the
       shock of the unfounded allegations in the pleadings; and (4) the loss of his
       reputation in the community as a result of the filing and notoriety of the base
       allegations in the pleadings which are public records.

Walford, 793 P.2d at 623 (quoting Stanley v. Superior Court, 181 Cal. Rptr. 878 (1982)).

“Thus, the focus on the inquiry on whether a particular proceeding may support a

malicious prosecution action is whether it caused the kind of damages that the latter

action is designed to redress.” Id. It is unclear to Court how Movants expect it to

assess damages caused by Defendant Great Lakes’s counterclaims against them prior

to the resolution of the entire action.

       For these reasons, the Court agrees with Magistrate Judge Neureiter that “the

favorable termination element refers not just to a single, discrete claim among many,

but to the ‘action’ as a whole.” (Doc. # 237.) Movants are unable to satisfy this

element, as the main action is still pending. Their proposed claim of malicious


                                               17
prosecution is therefore subject to dismissal pursuant to Rule 12(b)(6), and allowing

them leave to amend their Answers and asset this claim is futile. The Court denies

Movants’ request to amend their Answers to add a malicious prosecution claim against

Defendant Great Lakes.

       Movants’ Objection merely reprises the argument they made to Magistrate Judge

Neureiter—that the Colorado Court of Appeals’ decision in Eiteljorg v. Bogner, 502 P.2d

970 (Colo. App. 1972), recognizes that a claim for malicious prosecution can be

asserted as a counterclaim. (Doc. # 238 at 5–6); see (Doc. # 231 at 5). Magistrate

Judge Neureiter was well apprised on Eiteljorg and thoroughly distinguished it from this

case in his Recommendation. (Doc. # 237 at 8.) The Court agrees with the Magistrate

Judge that Eiteljorg “is a weak basis on which to ignore Hewitt’s direction that the

underlying action must have terminated favorably before bringing a malicious

prosecution claim.” (Id.)

                                     IV.    CONCLUSION

       For the foregoing reasons, the Court AFFIRMS AND ADOPTS the January 9,

2019 Recommendation of Magistrate Judge Neureiter (Doc. # 237). It is

       FURTHER ORDERED that Movants’ Joint Motion to Amend Answer to Add

Counterclaims Against Defendants (Doc. # 190) is DENIED.

       DATED: September 25, 2019
                                                 BY THE COURT:



                                                 _______________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge

                                            18
